                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 NICKOLE M. VINCENT,                    )    CIVIL NO. 4:20-CV-590
               Plaintiff                )
                                        )
        v.                              )
                                        )    (ARBUCKLE, M.J.)
 ANDREW SAUL,                           )
                      Defendant         )

                                     ORDER

        In accordance with the accompanying Memorandum, it is hereby ORDERED

that:

        (1)   The final decision of the Commissioner is AFFIRMED.

        (2)   Final judgment is entered in favor of Andrew Saul, Commissioner of
              the Social Security Administration.

        (3)   The Clerk of Court is DIRECTED to CLOSE this case.



Date: July 12, 2021                         BY THE COURT

                                            s/William I. Arbuckle
                                            William I. Arbuckle
                                            U.S. Magistrate Judge




                                      Page 1 of 1
